Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-17 are pending in the instant application. Claims 1-10 have been canceled (Preliminary amendment filed 10/04/2019).

Priority
This application is a 371 of PCT/IN2018/050197 filed 06/06/2018. This application claims foreign priority to INDIA 201741012475 filed 04/06/2017, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. The parent application INDIA 201741012475 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 11-17 of this application. Priority date accorded is 04/06/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 12-14, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-14 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alaparthi et al (WO 2016/194001 A1; cited in IDS filed 10/04/2019).
Alaparthi et al teaches purification of Sugammadex sodium using solvents like water, acetone, DMF, alcohols, acetonitrile or mixtures thereof (page 15, lines 3 and lines 11-21; limitations of claims 13-14).
C18 media column having a particle size of 10m (page 21, para 0074 through page 22, limitation of claim 16). Mobile phase A is formic acid buffer and mobile phase B is acetonitrile and methanol. (page 21, para 0071 and page 22, lines 1-5). According to the table at page 22, mobile phase A and mobile phase B are started almost at the same time. Therefore, the water in mobile phase A must mix with the acetonitrile. Hence mobile phase B in the HPLC should be a combination of acetonitrile and water (as in claim 17). The above teachings of Alaparathi et al anticipate instant claims 13-14 and16-17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alaparthi et al (WO 2016/194001 A1; cited in IDS filed 10/04/2019) in view of Ravi et al (WO 2014/125501 A; cited in IDS filed 10/04/2019) and further in view of Szejtli (Die Starke, 1977, 12, 410-413) and Sarmini et al (J. Biochem. Biophys. Methods, 1999, 38, 123-137).
Alaparthi et al teaches the preparation of Sugammadex sodium via the reaction of gamma cyclodextrin (formula II in instant claim 11) with a chlorinating agent in DMF (solvent recited in step a in claim 11) to obtain perdeoxy-6-per-chloro gamma cyclodextrin (formula III in claim 11). The chloro derivative is then reacted with 3-mercaptopropionic acid (formula IV in claim 11) to get the potassium salt. The potassium salt is then treated with acid to get Sugammadex free acid (formula V in step c in claim 11). This is followed by reacting the free acid again with sodium hydroxide to get Sugammadex sodium, which is then purified and lyophilized (steps f-h in claim 11; para 0058 at page 16, Scheme 8 at page 17). Alaparthi et al teaches purification of Sugammadex free acid via HPLC using a C18 media column having a particle size of 10m (page 21, para 0074 through page 22, limitation of claim 11, step d and claim 15, step b). Alaparthi et al does not 
Ravi et al teaches a method of making Sugammadex sodium wherein gamma cyclodextrin is reacted with phosphorus halide PX5 wherein X can be chlorine (reagent recited in step a in claim 11) to get the perdeoxy-6-per-chloro gamma cyclodextrin (formula III in claim 11). This is then reacted with 3-mercapto propionic acid in the presence of alkali metal alkoxide, which can be sodium methoxide in methanol to get sugammadex sodium salt (pages 5-10; Examples 1-3 at pages 9-10; step b in claim 11). The perdeoxy-6-per-chloro gamma cyclodextrin is washed with water (Example 1 at page 9; limitation of claim 12).
In order to obtain the sugammadex free acid from the salt Alaparthi et al teaches the use of concentrated hydrochloric acid (example 7 at page 26 and page 29, claim 8 of Alaparthi). 
According to Szejtli cyclodextrin undergoes hydrolysis with hydrochloric acid in addition to forming the acid complex (Abstract). Alaparthi teaches that sugammadex is used as an agent for reversal of neuromuscular blockade in general anesthesia by forming a complex with vecuronium and pancuronium. Since concentrated HCl breaks the CD ring, one of ordinary skill in the art would look for an acid which is not as strong as HCl but still strong enough to protonate the sugammadex salt to the corresponding acid without breaking the CD ring. 
Sarmini teaches that acetic acid is a weak acid in the presence of different solvents which are used in the instant process (page 127, para 3.1). Therefore, in view of the teachings of Szetjli and Sarmini, one of ordinary skill in the art would substitute the HCl with acetic acid for converting the sugammadex sodium to the free acid in order to avoid the breaking of the CD by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the claimed process since the process steps and reagents are taught in the prior art. One of ordinary skill in the art would be motivated to use the claimed process since the use of PCl5 for chlorination of gamma CD gives a very high yield of the chloro derivative (90%-Ravi et al). The use of acetic acid would avoid any breakup of the CD ring by acid hydrolysis that can happen using hydrochloric acid. Distilling the free acid solution after HPLC purification will remove solvents especially acetonitrile and formic acid used in HPLC purification. 


Conclusion
Pending claims 11-17 are rejected

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/            Primary Examiner, Art Unit 1623